Citation Nr: 1648402	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  15-20 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to special monthly compensation based upon the need for aid and attendance of another person or by reason of being housebound.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1942 to November 1945. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

Additionally, since the May 2015, statement of the case issued for this appeal, in September 2016 additional evidence was associated with the claims file, to include VA treatment records and private medical records.  However, if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests Agency of Original Jurisdiction (AOJ) consideration.  See VBA Fast Letter 14-02.  Here, although the Veteran's substantive appeal was filed after February 2, 2013, the Board interprets such exception as applying only to evidence submitted by the Veteran, not to evidence developed by VA and, as noted above, additional evidence has been developed by VA and associated with the record.  Nevertheless, in light of the favorable grant of the appeal herein, remand for AOJ consideration of such is not warranted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving reasonable doubt in favor the Veteran, he is in need of care or assistance on a regular basis to assist him with meal preparation, bathing and attending to other hygiene needs, as a result of his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for special monthly compensation based on a need of aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.351, 3.350, 3.352 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this decision, the Board grants special monthly compensation based on the need for regular aid and attendance of another person.  This award represents a grant of this specific issue on appeal.  Therefore, VA's duties to notify and assist with respect to this issue are rendered moot and further discussion of such is not warranted. 

Throughout the appeal period, the Veteran has been service-connected for pes planus, rated at 50 percent from August 1, 1987; osteoarthritis, right knee, associated with pes planus, rated as 10 percent disabling from September 23, 2005; and osteoarthritis, left knee, associated with pes planus, rated as 10 percent disabling from September 23, 2005.  Entitlement to a total rating for compensation purposes based upon individual unemployability was granted, effective from September 23, 2005.  

The Veteran seeks entitlement to special monthly compensation based on the need for the regular aid and attendance of another person or by reason of being housebound.  Generally, claims for special monthly compensation are governed by the provisions set forth at 38 U.S.C.A. § 1114 (k) through (s), and 38 C.F.R. §§ 3.350 and 3.352.  Under VA laws and regulations, special monthly compensation is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114 (l) (West 2014); 38 C.F.R. § 3.350 (b) (2015).  The Veteran argues that he is so helpless as to be in the need of regular aid and attendance of another person.  He does not claim to have lost the use of both feet, or of one hand and one foot, nor does he claim to be blind in both eyes or permanently bedridden, and the evidence does not show that this is the case. 

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to the following:  inability of the veteran to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the veteran to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the veteran from the hazards or dangers inherent in his/her daily environment.  

"Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the veteran remain in bed.  It is not required that all of the disabling conditions listed above be found to exist before a favorable rating may be made.  The particular personal functions that a veteran is unable to perform should be considered in connection with his/her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352 (a) (2015). 

In June 2013, the Veteran submitted a February 2013 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, which was signed by a VA physician.  This February 2013 examination report diagnosed the Veteran with multiple disabilities including osteoarthritis and knee pain, and found the Veteran was unable to prepare his own meals, and needed assistance bathing and attending to other hygiene needs due to limited mobility.  It was noted that the Veteran was able to feed himself, and that he was not legally blind.  It was also noted that the Veteran had restrictions of each lower extremity as he had bilateral knee pain and used a walker for short distances with rest breaks. 

A March 2013 VA treatment record, noted in part, that the Veteran ambulated with a walker.  A September 2013 VA treatment record noted, in part, that Veteran reported his breathing was pretty good, and that he was able to walk with a walker for short distances but was sedentary due to knee pain rather than due to shortness of breath.  A November 2013 VA treatment documented the Veteran's request for a specific walker.  A March 2014 VA treatment record noted the Veteran could not change body positions and needed assistance getting in and out of bed, but attributed such to his respiratory condition.

A private medical record from the Veteran's home health provider noted that as of May 2014, the Veteran's home health aide care plan included assistance with bathing, shampooing, ambulation, and dressing and noted his fall risk was high.  A June 2016 private medical record from the same provider also noted the Veteran ambulated with an assistive device, and that he needed assistance bathing and dressing.  The June 2016 private medical record also noted, in part, the Veteran could only walk 10 steps and that his gait and balance was unsteady.

A July 2015 VA treatment record provided an assessment which noted the Veteran was elderly with multiple medical problems and he had an increased need for home health care.  The July 2015 VA treatment record also noted the Veteran requested a motorized ambulation device.  

An August 2015 private medical record, noted in part, that it was suspected that the Veteran had fairly significant arthritis in his hips as well as his knees.  The August 2015 private medical record further noted the Veteran had a difficulty time caring for himself because of his significant disabilities but refused to go into a nursing home.  A subsequent August 2015 private medical record from the same provider provided a bilateral knee impression of severe bilateral degenerative changes, most marked in medial compartments.

Additionally, in his June 2015, VA Form 9, substantive appeal, the Veteran asserted, in part, that he required the regular aid and attendance of another person because he needed assistance dressing, bathing, taking medicine, walking, fixing meals and cleaning the house.

The Veteran has not been afforded an official VA examination for the purpose of determining whether he is in need of regular aid and attendance of another person based on his service-connected disabilities.  However, the evidence satisfactorily demonstrates that without regular aid and attendance of another person, the Veteran's service-connected left and right knee disabilities cause him to be unable to prepare meals, bathe and attend to other hygiene needs.  While the evidence of record also shows that the Veteran may also experience these difficulties due to nonservice-connected disorders, the February 2013 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance explicitly found the Veteran was unable to prepare his own meals, and needed assistance bathing and attending to other hygiene needs, due to limited mobility and the only disability of the lower extremities noted by the February 2013 examiner was with respect to the Veteran's knees.  Thus, the record addressing whether the Veteran required the regular aid and attendance of another person due to his service-connected right and and left knee disabilities is positive to the Veteran's claim.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not free to substitute its own judgment for that of an expert).  Moreover, such is supported by both VA treatment records and private medical record which documented the Veteran experienced bilateral knee problems and a limited ability to ambulate.  Furthermore, as noted above, the Veteran reported difficulties with daily activities, including walking.  

Thus, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran requires the regular aid and attendance of the another person due to his service-connected disabilities.  Accordingly, with application of the doctrine of reasonable doubt, the Board finds that the Veteran is in need of the regular aid and attendance of another person due to his service-connected disabilities.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, special monthly compensation based on regular need for aid and attendance is warranted. 

Special monthly compensation based on the need for regular aid and attendance is a greater benefit than special monthly compensation based on being housebound.  38 U.S.C.A. § 1114 (l), (s).  In view of the Board's grant of special monthly compensation based on the need for regular aid and attendance herein, the issue of entitlement to special monthly compensation on account of being housebound is moot.


ORDER

Entitlement to special monthly compensation based on the need for regular aid and attendance of another person is granted, subject to the laws and regulations governing the award of monetary benefits.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


